[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 365 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 366 
A determination of the character of the instrument signed by the defendant, dated February 18, 1864, will go far to determine this controversy. It is conceded that this determination is to be made upon the instrument itself. It is plain, distinct, free from ambiguity in its terms; and its meaning and character, as a legal question, are to be decided upon the face of the document itself. It is variously styled an agreement to sell, an offer or proposition of sale, and a power of attorney.
It is not an agreement to sell, for the reason that there are not two parties to it. An agreement cannot be made by one party alone. There is no pretence that Peck and Hillman agreed to buy, or that the defendant agreed to sell to them, and they are the only parties named in the paper except the defendant himself. Nor do I see any ground upon which it can be called an offer of sale, except so far as the appointment of an attorney to sell, may include such offer. I agree that if the defendant had addressed to Mr. Burden a letter offering to sell him these premises upon the terms specified herein, and Mr. Burden had made a written acceptance of the same, addressed and delivered to the defendant, that a contract of sale would have been thereby created. (Vassar v. Camp, 11 N.Y., 441.) But that is not the present state of facts. I consider the instrument to be a plain, direct, unqualified power of attorney to sell the land mentioned in it; nothing more, nothing less. I do not discover in it a single expression that embarrasses such a conclusion. Peck  Co. were real estate brokers in Troy, and kept a book in which the authorities given to them were entered. Doubtless there were blank forms in use by them in which, with the necessary filling up, the authority was given. I thus account for the limitation of — days, as well as for the reservation of the right to withdraw at any time before sale, upon giving notice to Peck  Co. In law, this reservation was unnecessary. The right belonged to the defendant, and was as perfect without the formal reservation as with it. The paper begins thus: "I hereby authorize and empower Peck, Hillman *Page 368  Parks, agents for me, to sell the following described property, viz." This is neither an agreement for sale nor an offer to sell to any particular person, or to the world at large. It is simply a vesting in Peck  Co. of a power before existing in the defendant only, to wit, the power of sale. Before that time his farm could only be sold by himself. Now, another as well as himself, may exercise that power. The defendant not only says that he empowers Peck  Co. to sell his farm, but affirmatively and repetitiously says, I give them anthority as "agents for me," thus to make sale. A giving of power and authority, in law creates an agency; but the defendant and Peck  Co. were not content with the declaration of law to that effect, but take the pains to allege, that in fact, Peck  Co. are the agents of the defendant to sell his property. They stand then as agents empowered to sell, and not simply as brokers or middlemen, acting for both parties, and whose duty is ordinarily limited to bringing together the parties, upon an agreement, without power to execute the contract itself. (Story on Sales, §§ 85 to 90;Moses v. Bierling, 31 N.Y., 462; Barnard v. Monnot, 33 How. Pr. R., 440.)
An agent authorized to sell either real or personal estate may enter into a contract, within the terms of his authority, which will bind his principal. This is of the very essence of the authority given, viz., an authority to sell. That he can bind his principal by a formal contract is the doctrine of the books from the earliest law on the subject. (Worrall v. Munn, 1 Seld., 229, and the numerous cases cited; Mc Whorter v. Baldwin, 10 Paige, 386; Champlin v. Parrish, 11 Paige, 411; Story on Agency, §§ 58, 60.) The case of Coleman v. Carrigues (18 Barb., 60), to the contrary was not well decided.
The document next contains a limitation of time of the authority to sell, the days in which are left blank. I have given the explanation of this. It then fixes the price at which a sale may be made, to wit, $300 per acre. This is a minimum, not a maximum, price. Suppose *Page 369 
that, on the ninth of March, Mr. Burden had come into the office of Peck  Co., accompanied by Mr. Beach, now his counsel, and Mr. Burden had said I will buy that property upon the terms stated in your power to sell, to wit, $300 per acre, and Mr. Beach had said I also wish to buy the property, and I will give you $400 per acre for it, and, in other respects, will comply with the defendant's requirements. Here was an agent to sell; a person standing in the place of and representing the vendor, bound to discard every feeling of friendship, to know no self-interest, to act as he judged the interests of the vendor would induce the vendor to act, if present in person, instead of being present by an agent. It would have been his evident duty to have accepted the larger offer, to have benefited his client, and not Mr. Burden. (Story on Agency, §§ 210, 211, 183, 217; Moore v.Moore, 1 Seld., 256, affirming 4 Sand., Ch., 37; Tarry v.Bank of Orleans, 9 Paige, 649, affirmed 7 Hill, 260.)
Assuming that the firm of Peck  Hillman were the agents and attorneys of the defendant to make a sale for him of his real estate, the next question occurs upon the transaction of March 9th, 1864. The power of attorney being still in force, Mr. Burden, on that day, with the concurrence of Peck  Co., wrote across the face of the instrument these words: "I hereby agree to purchase the property herein mentioned upon the terms expressed, Troy, 9th March, 1864," and signed the same. The written power of attorney and the writing signed by Mr. Burden are all the written evidence of a sale or a contract for a sale of the premises. Upon now being called upon by Mr. Burden to perform the contract of sale, as he alleges it to exist, the defendant interposes the defence of the statute of frauds. The statute upon that subject is in these words:
"Section 8. Every contract for the leasing for a longer period than one year or for the sale of any lands, or any interest in lands, shall be void, unless the contract or some note or memorandum thereof expressing the consideration *Page 370 
be in writing, and be subscribed by the party by whom the lease or sale is to be made."
"Section 9. Every instrument required to be subscribed by any party, under the last preceding section, may be subscribed by the agent of such party lawfully authorized." (2 R.S., 135; 139, Stat. at Large.)
Peck  Co. had full authority to subscribe the name of the defendant as a party agreeing to sell the premises in question; and if they had made such a contract with Mr. Burden, the defendant would have been bound by it. No such agreement or subscription was made. Mr. Burden has, indeed, expressed in writing his readiness to purchase upon the terms that Peck  Co. were authorized to accept, but Peck  Co. have put nothing in writing. This is not a compliance with the statute, which requires the writing "to be subscribed by the party by whom the sale was made, or by the agent of such party lawfully authorized." The defendant or his agent must sign, to make a compliance with the statute, and no aid is derived from the signature of Burden. This statute has been the subject of repeated adjudications, and its language stands unimpaired. There must be a subscription to the contract by the party selling or his agent. It is not sufficient that there be a subscription by the vendee only. (Worrall v. Munn, 1 Seld., 229; Davis v.Shields, 26 Wend., 341; Nat. Fire Ins. Co. v. Lewis, 11 Paige, 433; Champlin v. Parrish, 11 Paige, 406.)
It is insisted that the agreement of sale was ratified by the defendant, in his conversations with Mr. Burden, after the 9th of March, 1864. It is proved that upon being informed of the transaction by Peck  Co., he said that it was all right, and that in conversation with Mr. Burden he expressed his satisfaction with the sale, and promised performance. There was sufficient evidence, I doubt not, independent of the question arising upon the statute of frauds, to have justified the judge in finding a ratification of the sale by the defendant. What a party may do, he may ratify, when done without authority, by another in his behalf. What he cannot himself *Page 371 
do, he cannot ratify when done in his behalf. An express and distinct agreement by the defendant, unless in writing and subscribed by himself or his agent will not bind him, nor will it aid in the least that he should subsequently ratify it in the same manner. (Newton v. Bronson, 13 N.Y., 594.) Yet it is argued that such an agreement, when made by an agent, may be ratified by unwritten words simply. This is not so. The contract has no validity unless it is signed by the party owning the land, or his agent. An oral agreement does not bind him to convey. It matters not when he makes the oral agreement, or where he makes it, or how frequently he repeats it, whether he thus agrees originally, or whether he agrees in confirmation of another. The one indispensable requisite, is that the agreement should be in writing and signed by himself or his agent. All else, however great its quantity, or however numerous its repetitions, is unavailing. In my opinion there is no binding ratification proved that can affect the case.
The question that I have discussed is the main question in the case, and involves the merits more particularly than the others that are presented. I prefer to base my judgment upon it. If I am right, it presents an insuperable obstacle to the plaintiff's right of recovery.
The order for a new trial should be affirmed and judgment absolute ordered for defendant.
JAMES, J., also read an opinion for affirmance upon substantially the same grounds.
All the judges concurring.
Order affirmed, and judgment final for defendant. *Page 372